11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

James Christopher North,                       * From the 350th District
                                                 Court of Taylor County,
                                                 Trial Court No. 9790-D.

Vs. No. 11-11-00338-CR                         * January 24, 2014

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.